Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pending. 
Claims 1-11 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-6, 8, 9, 10, 11  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4,3,6,7,4,8,9,10,11 of copending Application No. 16609965 in view of Yamamoto et al. (US-PG-PUB 2012/0320833 A1) hereinafter Yamamoto
This is a provisional nonstatutory double patenting rejection.
Application 16609437 Claim 1
Copending application 16609965 Claim 1
A user terminal comprising:
A user terminal comprising:

a receiving section that receives a plurality of synchronization signal blocks, transmitted 
in each of a plurality of frequency bands in a specific frequency band;
a control section that, controls transmission and/or receipt in a plurality of frequency bands in the specific frequency band based on a plurality of specific signals transmitted respectively in the plurality of frequency bands.
a control section that controls transmission and/or receipt to use the specific frequency band, based on at least one of the plurality of synchronization signal blocks.


Copending application does not expressly teach after random access procedure based on synchronization signal, in a plurality of frequency band and based on a plurality of specific signals transmitted respectively in the plurality of frequency band 
However Yamamoto from a similar field of endeavor teaches after random access procedure based on synchronization signal (Yamamoto [0093]-0100] random access procedure taking place based on reference signals i.e. SSs and fig. 7, 218,219), in a plurality of frequency band and based on a plurality of specific signals transmitted respectively in the plurality of frequency band Yamamoto [0093]-0100] received reference signals i.e. SS i.e. specific signals in different component carrier C1…Cn i.e. plurality of frequency band part of a specific band).
(Yamamoto [0013]).

Application 16609437 Claim 6
Copending application 16609965 Claim 6
A radio communication method for a user terminal, comprising the steps of:
A radio communication method for a user terminal, comprising the steps of:
receiving a synchronization signal block transmitted in part of frequency bands in a specific frequency band;
receiving a plurality of synchronization signal blocks, transmitted in each of a plurality of frequency bands in a specific frequency band;
and controlling transmission and/or receipt in a plurality of frequency bands in the specific frequency band based on a plurality of specific signals transmitted respectively in the plurality of frequency bands.
and controlling transmission and/or receipt to use the specific frequency band, based on at least one of the plurality of synchronization signal blocks.



However Yamamoto from a similar field of endeavor teaches after random access procedure based on synchronization signal (Yamamoto [0093]-0100] random access procedure taking place based reference signals i.e. SSs and fig. 7, 218,219), in a plurality of frequency band and based on a plurality of specific signals transmitted respectively in the plurality of frequency band Yamamoto [0093]-0100] received reference signals i.e. SS i.e. specific signals in different component carrier C1…Cn i.e. plurality of frequency band part of a specific band).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yamamoto and the copending application to use random access procedure as taught by Yamato to provide a select a specific band. Because Yamato teaches when broadband transmission is realized, the frequency accuracy or phase accuracy of the terminal apparatus can be degraded depending on the band in which the synchronization signal is used because a plurality of bands is aggregated to obtain a broadband thus providing better spectrum utilization (Yamamoto [0013]).
Application 16609437 Claim 4
Copending application 16609965 Claim 4
wherein: the control section controls transmission and/or receipt of the reference signal in the plurality of frequency bands;
wherein: the control section controls transmission and/or receipt of a reference signal in the specific frequency band;

And the reference signal is common with a reference signal for another user terminal in the plurality of frequency bands, in the plurality of frequency bands.


As indicated by the table above, the current application does not contain the limitation “ in the specific frequency band” but instead contain the limitation “ in the plurality of frequency band”.
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the application to remove features to arrive at a broader claim. Therefore claim 4 of the current application is patentably not distinct from claim 4 of copending application 16609965.

Application 16609437 Claim 5
Copending application 16609965 Claim 5
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block.
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of at least one of the plurality of synchronization signal blocks.


 of at least one of the plurality of synchronization signal blocks.”
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the application to remove features to arrive at a broader claim. Therefore claim 5 of the current application is patentably not distinct from claim 5 of copending application 16609965.

Application 16609437 Claim 7
Copending application 16609965 Claim 4
wherein: the control section controls transmission and/or receipt of the reference signal in the plurality of frequency bands;
wherein: the control section controls transmission and/or receipt of a reference signal in the specific frequency band;
and the reference signal is common with a reference signal for another user terminal in the specific frequency band, in the plurality of frequency bands.
And the reference signal is common with a reference signal for another user terminal in the plurality of frequency bands, in the plurality of frequency bands.


As indicated by the table above, the current application does contain the limitation “in the specific frequency band” but instead contain the limitation “in the plurality of frequency band”.
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the application to remove features to arrive at a broader claim. 

Application 16609437 Claim 8
Copending application 16609965 Claim 4
wherein: the control section controls transmission and/or receipt of the reference signal in the plurality of frequency bands;
wherein: the control section controls transmission and/or receipt of a reference signal in the specific frequency band;
and the reference signal is common with a reference signal for another user terminal in the specific frequency band, in the plurality of frequency bands.
And the reference signal is common with a reference signal for another user terminal in the plurality of frequency bands, in the plurality of frequency bands.


As indicated by the table above, the current application does contain the limitation “in the specific frequency band” but instead contain the limitation “in the plurality of frequency band”.
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the application to remove features to arrive at a broader claim. Therefore claim 4 of the current application is patentably not distinct from claim 4 of copending application 16609965.




Copending application 16609965 Claim 5
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block.
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of at least one of the plurality of synchronization signal blocks.


As indicated by the table above, the current application does contain the limitation frequency location of at least one of the plurality of synchronization signal blocks.
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the application to remove features to arrive at a broader claim. Therefore claim 5 of the current application is patentably not distinct from claim 5 of copending application 16609965.

Application 16609437 Claim 10
Copending application 16609965 Claim 5
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information 
 of at least one of the plurality of synchronization signal blocks.


As indicated by the table above, the current application does contain the limitation frequency location of at least one of the plurality of synchronization signal blocks.
It would have been obvious to a person of ordinary skills in the art before the effective filling date of the application to remove features to arrive at a broader claim. Therefore claim 5 of the current application is patentably not distinct from claim 5 of copending application 16609965.

Application 16609437 Claim 11
Copending application 16609965 Claim 5
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block.
wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of at least one of the plurality of synchronization signal blocks.


As indicated by the table above, the current application does contain the limitation frequency location of at least one of the plurality of synchronization signal blocks.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US-PG-PUB 2012/0320833 A1) hereinafter Yamamoto and in view of Gao et al. (US-PG-PUB 2019/0297560 A1) hereinafter Gao.


    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    1018
    915
    media_image3.png
    Greyscale

As to claim 1.Yamamoto teaches a user terminal (Yamamoto fig.7 a Ue 200) comprising:
a receiving section (Yamamoto fig. 7,211 radio reception unit), that receives a synchronization signal ... (Yamamoto [0102] synchronization signals being received) transmitted in part of frequency bands in a specific frequency band (Yamamoto [0102]  synchronization signal being transmitted in a plurality of component carrier part of a frequency band made of the multiple component carrier CC1…CCn and fig.2b  a frequency band made of multiple contiguous component carrier); and
a control section that (Yamamoto fig.2 218,219 control section performing random access), after random access procedures based on the synchronization signal… 
(Yamamoto [0093]-0100] random access procedure taking place based reference signals i.e. SSs and fig. 7, 218,219), controls transmission and/or receipt in a plurality of frequency bands (Yamamoto [0093]-0100] after random access procedure which take place based on received reference signals i.e. SS in different component carrier C1…Cn part of a specific band to select a cell with highest quality for transmission), in the specific frequency band based on a plurality of specific signals transmitted respectively in the plurality of frequency bands (Yamamoto [0093]-0100] received reference signals i.e. SS in different component carrier C1…Cn part of a specific band) ,
Yamamoto does not expressly teach synchronization signals block
However Gao from a similar field of endeavor teaches synchronization signals block (Gao [0065] the initial access signal is defined using a synchronization signal block.  A synchronization signal block refers to a time-frequency resource block, and an initial access signal transmitted over the time-frequency resource block.  Time-frequency resources for transmitting an initial access signal in the synchronization signal block can be a part or all of time-frequency resources in the time-frequency resource block corresponding to the synchronization signal block).
Thus, it would have been obvious to a person of ordinary skills before the effective filling the date of the application tom combine the teaching of Gao and the (Gao [0050]). 

As to claim 2.   The combination of Yamamoto and Gao teaches all the limitations of parent claim 1 
The combination of Yamamoto and Gao does not teach wherein the plurality of frequency bands are different from the part of the frequency bands
However Yi from a similar field of endeavor teaches wherein the plurality of frequency bands are different from the part of the frequency bands (Yi fig. 19 multiple block having different size or capacity see also [0273]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yi and the combined teaching of Yamamoto and Gao to use an initial access procedure in order to select a specific band. Because Yi teaches a method for efficiently perform an initial access thus providing efficient spectrum utilization (Yi [0011]).

As to claim 3.   The combination of Yamamoto and Gao teaches all the limitations of parent claim 1 
Yamamoto teaches wherein one of the plurality of frequency bands is the same as the part of the frequency bands (Yamamoto fig. 2D multiple 20MHZ which are equal to each other)


As to claim 4.     The combination of Yamamoto and Gao teaches all the limitations of parent claim 1 
Yamamoto teaches the control section controls transmission and/or receipt of the reference signal in the plurality of frequency bands(Yamamoto [0093]-0100] after random access procedure which take place based on received reference signals i.e. SS in different component carrier C1…Cn part of a specific band to select a cell with highest quality for transmission), and
the reference signal is common with a reference signal for another user terminal in the specific frequency band, in the plurality of frequency bands (Yamamoto [0056] reference signals being transmitted which differs for each 20MHZ bandwidth and [0070] terminals have same configuration and terminal with 200Mhz bandwidth using same reference signal with Ue having bandwidth 20Mhz bandwidth).

As to claim 5.     The combination of Yamamoto and Gao teaches all the limitations of parent claim 1 
Yamamoto teaches the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block (Yamamoto [0101] the terminal 200 receives the synchronization signals of CC1 to CCn transmitted from the base station 100 (S11).  Since the base station 100 transmits the synchronization signals by using the predetermined resource (for example, FIG. 4), the terminal 200 can extract the synchronization signals of CC1 to CCn based on resource information that has been received from the base station 100 or stored in advance).

As to claim 6.    Yamamoto teaches A radio communication method for a user terminal(Yamamoto fig.7 a Ue 200), comprising the steps of:
receiving a synchronization signal…(Yamamoto [0102] synchronization signals being received), transmitted in part of frequency bands in a specific frequency band(Yamamoto [0102]  synchronization signal being transmitted in a plurality of component carrier part of a frequency band made of the multiple component carrier CC1…CCn and fig.2b  a frequency band made of multiple contiguous component carrier); and
after random access procedures(Yamamoto [0093]-0100] random access procedure taking place based reference signals i.e. SSs and fig. 7, 218,219),  based on the synchronization signal block(Yamamoto [0093]-0100] random access procedure taking place based reference signals i.e. SSs and fig. 7, 218,219), controlling transmission and/or receipt in a plurality of frequency bands(Yamamoto [0093]-0100] after random access procedure which take place based on received reference signals i.e. SS in different component carrier C1…Cn part of a specific band to select a cell with highest quality for transmission),  in the specific
frequency band based on a plurality of specific signals transmitted respectively in the plurality of frequency bands(Yamamoto [0093]-0100] received  reference signals i.e. SS in different component carrier C1…Cn part of a specific band).
Yamamoto does not expressly teach synchronization signals block
(Gao [0065] the initial access signal is defined using a synchronization signal block.  A synchronization signal block refers to a time-frequency resource block, and an initial access signal transmitted over the time-frequency resource block.  Time-frequency resources for transmitting an initial access signal in the synchronization signal block can be a part or all of time-frequency resources in the time-frequency resource block corresponding to the synchronization signal block).
Thus, it would have been obvious to a person of ordinary skills before the effective filling the date of the application tom combine the teaching of Gao and the teaching of Yamato to use synchronization block in order to achieve spectrum efficiency. Because Gao teaches a method to lower complexity of a search by the user equipment for synchronization (Gao [0050]). 

As to claim 7.    The combination of Yamamoto and Gao teaches all the limitations of parent claim 2
Yamamoto teaches the control section controls transmission and/or receipt of the reference signal in the 
plurality of frequency bands(Yamamoto [0093]-0100] after random access procedure which take place based on received reference signals i.e. SS in different component carrier C1…Cn part of a specific band to select a cell with highest quality for transmission); and the reference signal is common with a reference signal for another user terminal in the specific frequency band, in the plurality of frequency bands(Yamamoto [0056] reference signals being transmitted which differs for each 20MHZ bandwidth and [0070] terminals have same configuration and terminal with 200Mhz bandwidth using same reference signal with Ue having bandwidth 20Mhz bandwidth).

As to claim 11.    The combination of Yamamoto and Gao teaches all the limitations of parent claim 4
Yamamoto teaches, wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block (Yamamoto [0101] the terminal 200 receives the synchronization signals of CC1 to CCn transmitted from the base station 100 (S11).  Since the base station 100 transmits the synchronization signals by using the predetermined resource (for example, FIG. 4), the terminal 200 can extract the synchronization signals of CC1 to CCn based on resource information that has been received from the base station 100 or stored in advance).

Claim 8,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US-PG-PUB 2012/0320833 A1) hereinafter Yamamoto and in view of Gao et al. (US-PG-PUB 2019/0297560 A1) hereinafter Gao and in view of Yi et al. (US-PG-PUB 2020/0274750 A1) hereinafter Yi.

As to claim 8.    The combination of Yamamoto, Gao, and Yi teaches all the limitations of parent claim 3
Yamamoto teaches the control section controls transmission and/or receipt of the reference signal in the
 plurality of frequency bands(Yamamoto [0093]-0100] after random access procedure which take place based on received reference signals i.e. SS in different component carrier C1…Cn part of a specific band to select a cell with highest quality for transmission); and
the reference signal is common with a reference signal for another user terminal in the 
	specific frequency band, in the plurality of frequency bands(Yamamoto [0056] reference signals being transmitted which differs for each 20MHZ bandwidth and [0070] terminals have same configuration and terminal with 200Mhz bandwidth using same reference signal with Ue having bandwidth 20Mhz bandwidth)..

As to claim 9.    The combination of Yamamoto, Gao, and Yi teaches all the limitations of parent claim 2
Yamamoto teaches, wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block(Yamamoto [0101] the terminal 200 receives the synchronization signals of CC1 to CCn transmitted from the base station 100 (S11).  Since the base station 100 transmits the synchronization signals by using the predetermined resource (for example, FIG. 4), the terminal 200 can extract the synchronization signals of CC1 to CCn based on resource information that has been received from the base station 100 or stored in advance)..

As to claim 10.    The combination of Yamamoto, Gao, and Yi teaches all the limitations of parent claim 3
Yamamoto teaches, wherein the control section controls transmission and/or receipt of frequency location information, which indicates a frequency location of specific information with respect to a frequency location of the synchronization signal block(Yamamoto [0101] the terminal 200 receives the synchronization signals of CC1 to CCn transmitted from the base station 100 (S11).  Since the base station 100 transmits the synchronization signals by using the predetermined resource (for example, FIG. 4), the terminal 200 can extract the synchronization signals of CC1 to CCn based on resource information that has been received from the base station 100 or stored in advance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TSG RAN WG1 Meeting #88bis Spokane, USA, 13th-17th April 2017.
Awad et al. (US-PG-PUB 2014/0314072 A1) communication system.
Yi (US-PG-PUB 2020/0067676 A1) method and device for allocating resources in wireless communication system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412